Motion Granted, Appeal Dismissed, and Memorandum Opinion filed October
29, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00560-CR

                 ROXANNE ANAYA PEYRANI, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1634413

                         MEMORANDUM OPINION

      Appellant was indicted for possession with intent to deliver at least 400 grams
of a controlled substance (methamphetamine). The indictment contained an
enhancement paragraph. Appellant entered into a charge bargain with the State. The
State agreed to reduce the charged offense to possession with intent to deliver 200
to 400 grams of a controlled substance, abandon the enhancement paragraph, and
waive its right to a jury trial. The charge reduction and abandonment of the
enhancement paragraph had the effect of reducing the minimum statutory sentence
from 15 years’ to 10 years’ imprisonment. Compare Tex. Health & Safety Code
§ 481.112(f) with id. § 481.112(e). In exchange for that benefit, appellant agreed to
plead guilty to the reduced charge, waive her right to a jury trial, and waive her right
of appeal. The possibility of a lower sentence constitutes consideration for
appellant’s waiver of her right to appeal. See Jones v. State, 488 S.W.3d 801, 807
(Tex. Crim. App. 2016). Appellant filed a pro se notice of appeal. She was appointed
appellate counsel one week later.

      Because this is a charge-bargain case, appellant has the right to appeal under
Texas Rule of Appellate Procedure 25.2(a)(2) only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after receiving the
trial court’s permission to appeal. Kennedy v. State, 297 S.W.3d 338, 340–41 (Tex.
Crim. App. 2009); see also Shankle v. State, 119 S.W.3d 808, 812–13 (Tex. Crim.
App. 2003) (holding that charge-bargain case is governed by Rule 25.2(a)(2)).

      The amended certification of defendant’s right of appeal states this case “is a
plea-bargain case, and the defendant has NO right of appeal.” That certification is
supported by the record. The record does not reflect the trial court’s permission to
appeal or any pretrial motions that could be appealed.

      On October 15, 2020, we notified the parties that we would dismiss this appeal
for lack of jurisdiction unless appellant demonstrated, within 21 days, that the court
has jurisdiction. On October 16, 2020, appellant’s appointed counsel filed a motion
to dismiss, agreeing appellant had no right to appeal.

      We grant appellant’s motion and dismiss the appeal for lack of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).

                                           2